Citation Nr: 1125922	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-30 533	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to extension of a dependent's educational assistance delimiting date beyond December 13, 2008.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel









INTRODUCTION

The Veteran has been adjudicated as permanently and totally disabled due to service-connected disability.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 RO decision.  The appellant requested the opportunity to present testimony in support of her claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled in June 2010.  The appellant and the Veteran were notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  The appeal will thus be adjudicated without further delay based upon all the evidence presently of record.


FINDINGS OF FACT

1.  The appellant, who is the daughter of the Veteran, was born in August 1976, and reached her 31st birthday in August 2007.

2.  She is entitled to the benefits she was awarded for the period ending December 2008, which were due solely to VA administrative error.


CONCLUSION OF LAW

The appellant is not entitled to an extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code beyond December 2008.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for education benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 21.1031, 21.1032.  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Additionally, the VA is responsible for providing any required forms along with instructions for completing such forms.  In this case, the appellant was provided this information in a letter of November 2008.  She was provided with the text of the applicable laws and regulations along with a complete explanation as to the denial of her appeal in a July 2009 Statement of the Case.  All identified evidence has been obtained.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

History and analysis

The essential facts in this case are not in dispute, and may be briefly summarized.  The appellant, who is a daughter of the Veteran in this case, was born in August 1976, and reached her 31st birthday in August 2007.  The Veteran was found to be permanently and totally disabled due to service- connected disabilities in October 2002, effective in October 2000.  The appellant's claim for educational assistance was received in February 2003.  She was awarded Chapter 35 educational assistance and used the benefits to support her studies for several years; however, she withdrew in April 2005 due to family and financial obligations.  She returned to school in August 2007, and she now requests she be granted an extension of her delimiting date so that she can complete her degree.

Basic eligibility for Chapter 35 benefits may be established for a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability or who died while a disability so evaluated was in effect, or who died of a service- connected disability.  38 U.S.C.A. § 3501(a); 38 C.F.R. § 21.3021.  For a child of a Veteran, however, entitlement to educational assistance is subject to age limitations.  Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 ends on her 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  Where the effective date of the permanent and total disability rating occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of 8 years.  38 C.F.R. 21.3041(a)(2).  Beyond that 8-year period, a further extension may be granted, if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g).

Notwithstanding these potential extension provisions, however, no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).  We note that this very circumstance occurred in this case, and the VA extended the appellant's educational benefits until the end of that semester in December.

In this case, the appellant was born in August 1976, and reached her 26th birthday in August 2007.  Her father's permanent and total disability rating was effective in October 2000, and, accordingly, she was entitled to an additional period of eligibility up to 8 years after the October 2002 notification of that rating, but not beyond her 31st birthday.

The Board observes that the RO erroneously calculated the appellant's delimiting date, using 1977 as her birth year rather than 1976.  The appellant bears no fault in this error, as she has consistently reported her birth as having occurred in 1976.  In any event, it appears that the VA may have paid up to a year of educational benefits to which she was not entitled.   Because this grant was due to sole VA administrative error, however, she is entitled to retain any benefits she received.

The Board finds the appellant's statements regarding the family and financial obligations which prevented her from pursuing a course of education during the applicable time period, i.e., before she reached the age of 31 years, to be credible.  Unfortunately, the law clearly precludes benefits in these circumstances.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

We note as well that amendments to the law pertaining to the Survivors' and Dependents' Educational Assistance program, effective in May 2008, do not affect the cutoff date of age 31. See 73 FR 30486 (May 2008).  Thus, notwithstanding any extenuating circumstances or claims of fairness, the law must be applied.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.

While the Board is sympathetic to the appellant's claim, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific.  The Board is bound by these criteria. As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An extension of the delimiting date for Chapter 35 Dependents' Educational Assistance beyond December 13, 2008, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


